DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priorities
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0180131, filed on 12/31/2019.
Information Disclosure Statement
The information disclosure statement filed 01/03/2022 has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4,6,12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi’813 et al. (US Pub. 2018/0053813 A1, hereinafter referred to as “Choi’813”) in view of Ahn et al. (US Pub. 2020/0293084 A1, hereinafter referred to as “Ahn’084”).
Regarding claim 1; Choi’813 teaches a display apparatus (a display device shown in Fig.2B), comprising: 

[AltContent: textbox (Supporting portion)][AltContent: arrow][AltContent: textbox (Side portion)][AltContent: arrow]
    PNG
    media_image1.png
    150
    432
    media_image1.png
    Greyscale

(Fig.2B of Choi’813 reproduced)

a display module (a display panel 100) including a display panel configured to display an image (Fig.2B, para. [0062]); 
a supporting member (a cover bottom 300) on a rear surface of the display module (Fig.2B); and a first vibration generating module (a sound generating actuator 200) configured to include one vibration generating device on the rear surface of the display module to output sounds of different sound bands (Fig.2B, para. [0062]).
Choi’813 does not teach that the first vibration generating module configured to include two or more vibration generating devices.
Ahn’084  teaches that the first vibration generating module configured to include two or more vibration generating devices (Fig.6, Ahn’084  discloses a display device comprising a vibration generating module comprising a first vibro-acoustic element 220a, a second vibro-acoustic element 220b, and a third vibro-acoustic element 220c).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 to include the teaching of Ahn’084  of providing a display device including two or more vibro-acoustic elements. The motivation would have been in order to improve sound quality (Ahn’084 , para. [0087,0090]).
Regarding claim 2; Choi’813 and Ahn’084  teach the display apparatus of claim 1 as discussed above. Choi’813 further teaches a panel supporting part (a middle cabinet 500, Fig.2B) configured to support a rear periphery region of the display panel (see Fig.2B, the middle cabinet 500 supports a rear peripheral region of the display panel 100) and supported by or accommodated into the supporting member (Fig.2B, the cover bottom 300 supports the middle cabinet 500), wherein the panel supporting part includes a supporting portion (a supporting portion as annotated in Fig.2B of Choi’813 reproduced above) coupled or connected to the rear periphery region of the display panel (Fig.2B) and a side portion (a side portion as annotated in Fig.2B of Choi’813 reproduced above) connected to the supporting portion surrounding side surfaces of the supporting member (Fig.2B).
Regarding claim 3; Choi’813 and Ahn’084  teach the display apparatus of claim 1 as discussed above. Choi’813 does not teach that the first vibration generating module comprises a first vibration generating device and a second vibration generating device, the first vibration generating device is configured to output a sound of a low- pitched sound band, and the second vibration generating device is configured to output a sound of a middle-pitched sound band or a middle-high-pitched sound band.
	Ahn’084  teaches the first vibration generating module (Fig.5, para. [0079,0080], a display device 200 comprises a vibration generating module including vibro-acoustic elements 220a, 220b, and 220c) comprises a first vibration generating device (a third vibro-acoustic element 220c) and a second vibration generating device (a second vibro-acoustic element 220b), the first vibration generating device is configured to output a sound of a low- pitched sound band (para. [0079], the third vibro-acoustic element 220c outputs an audio frequency of a low frequency band), and the second vibration generating device is configured to output a sound of a middle-pitched sound band or a middle-high-pitched sound band (para. [0079], the second vibro-acoustic element 220b produces an audio frequency of a middle frequency band).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 to include the teaching of Ahn’084  of providing a display device including a third vibro-acoustic element producing an audio frequency of a low frequency band and a second vibro-acoustic element producing an audio frequency of middle frequency band. The motivation would have been in order to effectively produce audio frequencies that cover all of middle and low frequency bands (Ahn’084 , para. [0084]).
Regarding claim 4; Choi’813 and Ahn’084  teach the display apparatus of claim 1 as discussed above. Choi’813 does not teach that each of the first and second vibration generating devices is configured to include a piezoelectric composite layer, a first electrode, and a second electrode.
	Ahn’084  teaches each of the first and second vibration generating devices is configured to include a piezoelectric composite layer, a first electrode, and a second electrode (Fig.5, para. [0054,0055,0057], a vibro-acoustic element (e.g., 210a) comprises a piezoelectric layer (e.g., 212a) and two electrodes (e.g., 211a and 213a)). 
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 to include the structure of the vibro-acoustic element comprising a piezoelectric layer disposed between two electrodes as taught by Ahn’084 . The motivation would have been in order to simplify the structure of the sound generating actuator.
Regarding claim 6; Choi’813 and Ahn’084  teach the display apparatus of claim 5 as discussed above. Choi’813 does not teach the piezoelectric composite layer has a circular or triangular shape.
	Ahn’084  teaches the piezoelectric composite layer has a circular or triangular shape (Fig.6, the vibro-acoustic elements have a rectangular shape. Figure 5 shows that a shape of the piezoelectric layer 212a is the same as a shape of the vibro-acoustic element 210a).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 to include the structure of the vibro-acoustic element having a rectangular shape as taught by Ahn’084 . The motivation would have been in order to obtain a preferred design.
Regarding claim 12; Choi’813 and Ahn’084  teach the display apparatus of claim 1 as discussed above. In the first embodiment, Choi’813 does not teach a reflective sheet on a rear surface of the display panel, wherein the first vibration generating module is configured on a rear surface of the reflective sheet corresponding to the rear surface of the display module.
In a second embodiment, Choi’813 teaches a reflective sheet (Fig.3A, a reflection plate 122) on a rear surface of the display panel (the reflection plate 122 is disposed on a rear surface of a light guide plate (LGP) 124 of the edge-type backlight LCD display panel).
It would have been obvious to one of ordinary skill in the art to modify the display panel 100 in the first embodiment of Choi’813 to include the reflection plate 122 as disclosed in the second embodiment of Choi. Accordingly, the reflection plate 122 would be located between the display panel 100 and the sound generating actuator 200. Therefore, the first embodiment of Choi’813 as modified by the second embodiment of Choi’813 further teaches the first vibration generating module is configured on a rear surface of the reflective sheet corresponding to the rear surface of the display module. The motivation would have been in order to reflect light toward the display panel (Choi, para. [0074]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi’813 et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Ahn et al. (US Pub. 2020/0293084 A1, referred to as “Ahn’084”) as applied to claim 4 above, and further in view of Olien et al. (US Patent No. 10,440,848).
Regarding claim 5; Choi’813 and Ahn’084  teach the display apparatus of claim 5 as discussed above. Choi’813 and Ahn’084  do not teach that the piezoelectric composite layer includes a plurality of first portions and a plurality of second portions each disposed between two adjacent first portions of the plurality of first portions.
	Olien teaches the piezoelectric composite layer includes a plurality of first portions (Fig.1B, an actuator comprises a plurality of piezo ceramic (ribbon-shaped) rods 108; see col.2, lines 62-65 ) and a plurality of second portions (a plurality of adhesive strips 106) each disposed between two adjacent first portions of the plurality of first portions (Fig.1B, the adhesive rods 106 and the piezo ceramic rods 108 are alternately and repeatedly arranged in one direction).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 and Ahn’084  to include the teaching of Olien of providing a piezoelectric layer comprising a plurality of piezo ceramic rods and adhesive rods alternately being arranged. The motivation would have been in order to improve the flexibility of the sound generating actuator.
Claims 7,8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi’813 et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Ahn et al. (US Pub. 2020/0293084 A1, referred to as “Ahn’084”) as applied to claim 4 above, and further in view of Lee et al. (US Pub. 2019/0324596 A1).
Regarding claim 7; Choi’813 and Ahn’084  teach the display apparatus of claim 3 as discussed above. Choi’813 and Ahn’084  do not teach that a first forming portion configured at the supporting member, wherein the first forming portion is configured to include the first vibration generating device and the second vibration generating device.
	Lee teaches a first forming portion (Figs.1 and 3G, a sound box is formed by a first protruding region 28-1 and a second protruding region 28-2) configured at the supporting member (Fig.1 and 3G, a first protruding region 28-1 and a second protruding region 28-2 are provided in a rear chassis 28), wherein the first forming portion is configured to include the first vibration generating device and the second vibration generating device (Fig.3G, para. [0066], there may be two acoustic elements 27 are positioned in the first and second protruding regions 28-1 and 28-2).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 and Ahn’084  to include the protruding regions for accommodating at least two acoustic elements as taught by Lee. The motivation would have been in order to serve as a sound box for amplifying the sound (Lee, para. [0071]).
Regarding claim 8; Choi’813 and Ahn’084  teach the display apparatus of claim 3 as discussed above. Choi’813 and Ahn’084  do not teach that a first forming portion configured at the supporting member; and a first plate configured at the first forming portion, wherein the first vibration generating device and the second vibration generating device are disposed on the first plate.
	Lee teaches a first forming portion (Figs.1 and 3G, a first protruding region 28-1 and a second protruding region 28-2) configured at the supporting member (Fig.1 and 3G, a first protruding region 28-1 and a second protruding region 28-2 are provided in a rear chassis 28); and a first plate (a vibration plate 29-1, Figs.1 and 3B) configured at the first forming portion (Figs.1 and 3B), wherein the first vibration generating device and the second vibration generating device are disposed on the first plate (Fig.3G, para. [0065,0066]).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 and Ahn’084  to include the protruding regions for accommodating at least two acoustic elements as taught by Lee. The motivation would have been in order to serve as a sound box for amplifying the sound (Lee, para. [0071]); and to reduce a metallic sound (e.g., high-pitched sound frequency) and strengthen a low-pitched sound (Lee, para. [0048]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi’813 et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Ahn et al. (US Pub. 2020/0293084 A1, referred to as “Ahn’084”) as applied to claim 1 above, and further in view of Lee et al. (US Pub. 2019/0324596 A1) and Matsumura et al. (US Pub. 2015/0016660 A1).
Regarding claim 9; Choi’813 and Ahn’084  teach the display apparatus of claim 1 as discussed above. Choi’813 and Ahn’084  do not teach that a first forming portion configured at the supporting member; and a hole configured at one side of the first forming portion.
Lee teaches a first forming portion (Figs.1 and 3G, a first protruding region 28-1 and a second protruding region 28-2) configured at the supporting member (Fig.1 and 3G, a first protruding region 28-1 and a second protruding region 28-2 are provided in a rear chassis 28).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 and Ahn’084  to include the protruding regions for accommodating at least two acoustic elements as taught by Lee. The motivation would have been in order to serve as a sound box for amplifying the sound (Lee, para. [0071]); and to reduce a metallic sound (e.g., high-pitched sound frequency) and strengthen a low-pitched sound (Lee, para. [0048]).
Matsumura teaches a hole (an opening 23, Fig.9(a)) configured at one side of the first forming portion (Fig.9(a), an opening 23 is provided at one side of a cabinet 21 which is accommodating a speaker 10).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the rear chassis including protruding region as taught by Lee to include the teaching of Matsumura of providing an opening at a side of a blocking member surrounding a sound generator. The motivation would have been in order to enable the sound to be output through the opening (Matsumura, para. [0084]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi’813 et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Ahn et al. (US Pub. 2020/0293084 A1, referred to as “Ahn’084”) as applied to claim 1 above, and further in view of Matsumura et al. (US Pub. 2015/0016660 A1).
Regarding claim 10; Choi’813 and Ahn’084  teach the display apparatus of claim 1 as discussed above. Choi’813 and Ahn’084  do not teach a first groove and a second groove configured at peripheries of one side and the other side of the supporting member; and a fifth vibration generating device and a sixth vibration generating device configured at the first groove and the second groove.
[AltContent: textbox (Groove)][AltContent: arrow]
    PNG
    media_image2.png
    552
    236
    media_image2.png
    Greyscale


(Fig.9(a) of Matsumura reproduced)
Matsumura teaches a first groove and a second groove configured at peripheries of one side and the other side of the supporting member (Figs.7, 9(a), and 9(b); para. [0084], a mobile terminal apparatus comprises two speakers 10 located on two sides of an image display device 21. It is understood that the cabinet 21 would comprise a first groove and a second groove located on two sides of the display panel to accommodate speakers 10); and a fifth vibration generating device and a sixth vibration generating device configured at the first groove and the second groove (Fig.9(a); the speaker 10 is located at the groove. In other words, a first speaker is located at the first groove and a second speaker is located at the second groove).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 and Ahn’084  to include the teaching of Matsumura of providing a first groove and a second groove on both sides of a cabinet 21 for accommodating two speakers. Accordingly, cover bottom 300 of Choi’813 would comprise two grooves for accommodating two sound generators. The motivation would have been in order to provide a compact sound generator which is more easily mountable (Matsumura, para. [0011]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi’813 et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Ahn et al. (US Pub. 2020/0293084 A1, referred to as “Ahn’084”) and Matsumura et al. (US Pub. 2015/0016660 A1) as applied to claim 10 above, and further in view of Kim et al. (US Pub. 2020/0404413 A1).
Regarding claim 11;Choi’813, Ahn’084 , and Matsumura teach the display apparatus of claim 10 as discussed above.Choi’813, Ahn’084 , and Matsumura do not teach that a third plate between the supporting member and the fifth vibration generating device; and a fourth plate between the supporting member and the sixth vibration generating device.

    PNG
    media_image3.png
    252
    424
    media_image3.png
    Greyscale

(Fig.25 of Kim reproduced)
	Kim teaches a third plate (a first vibration plate 70, Fig.20, para. [0151]) between the supporting member (a rear chassis 10) and the fifth vibration generating device (a first vibrator 50), and a fourth plate between the supporting member and the sixth vibration generating device (Fig.19, the display device comprises two vibrators 50. Therefore, it is understood that there is a second vibration plate 70 corresponding to a second vibrator 50).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 and Ahn’084  to include the vibration plates as taught by Kim. The motivation would have been in order to enhance sound generation.
Claims 13-15,22,29 are rejected under 35 U.S.C. 103 as being unpatentable over Choi’813 et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Ahn et al. (US Pub. 2020/0293084 A1, referred to as “Ahn’084”) as applied to claim 3 above, and further in view of Won et al. (US Pub. 2020/0404213 A1). 
Regarding claim 13; Choi’813 and Ahn’084  teach the display apparatus of claim 3 as discussed above. Choi’813 and Ahn’084  do not teach that a second vibration generating module including a third vibration generating device and a fourth vibration generating device to output sounds of different sound bands, wherein: the rear surface of the display module comprises a first rear region and a second rear region, the first vibration generating device and the second vibration generating device are configured at the first rear region, and the third vibration generating device and the fourth vibration generating device are configured at the second rear region.
[AltContent: textbox (Second vibration generating module)][AltContent: arrow][AltContent: textbox (First vibration generating module)][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image4.png
    425
    509
    media_image4.png
    Greyscale

(Fig.12 of Won reproduced)
	Won teaches a second vibration generating module (Fig.12, a second vibration generating module) including a third vibration generating device (a fourth sound generator 240) and a fourth vibration generating device (a third sound generator 230) to output sounds of different sound bands (para. [0086,0228,0229,0241], the third and fourth sound generators output sound having different frequencies), wherein: the rear surface of the display module comprises a first rear region and a second rear region (see Fig.12), the first vibration generating device and the second vibration generating device are configured at the first rear region (Fig.12, the first and second sound generators 210 and 220 are located in a first rear region), and the third vibration generating device and the fourth vibration generating device are configured at the second rear region (the third and fourth sound generators 230 and 240 are located in a second rear region).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 and Ahn’084  to include the teaching of Won of providing two similar sets of sound generators in a first and a second rear regions of a display device configured to generate sound having different frequencies. The motivation would have been in order to improve sound quality (Won, para. [0089]).
Regarding claim 14;Choi’813, Ahn’084 , and Won teach the display apparatus of claim 13 as discussed above. Choi’813 and Ahn’084  do not teach the first vibration generating device and the second vibration generating device are configured to be asymmetrical or symmetrical with the third vibration generating device and the fourth vibration generating device with respect to a widthwise direction of the display module.
	Won teaches the first vibration generating device and the second vibration generating device are configured to be asymmetrical or symmetrical with the third vibration generating device and the fourth vibration generating device with respect to a widthwise direction of the display module (see Fig.12, the first and second sound generators 210 and 220 are symmetrical with the third and fourth sound generators 230 and 240 with respect to a widthwise direction of the display panel).
	The motivation is the same as the rejection of claim 13.
Regarding claim 15;Choi’813, Ahn’084 , and Won teach the display apparatus of claim 13 as discussed above. Choi’813 and Ahn’084  do not teach the first vibration generating device and the third vibration generating device are configured at a center of the display module, and the second vibration generating device and the fourth vibration generating device are configured at a periphery of the display module.
	Won teaches the first vibration generating device and the third vibration generating device are configured at a center of the display module (Fig.12, the first and fourth sound generators 210 and 240 are located at a center of the display panel), and the second vibration generating device and the fourth vibration generating device are configured at a periphery of the display module (see Fig.12, the second and third sound generators 220 and 230 are located at a periphery of the display panel).
	The motivation is the same as the rejection of claim 13.
Regarding claim 22;Choi’813, Ahn’084 , and Won teach the display apparatus of claim 13 as discussed above. Choi’813 and Ahn’084  do not teach the first to fourth vibration generating devices are configured between the supporting member and the display panel.
	Won teaches the first to fourth vibration generating devices are configured between the supporting member and the display panel (Figs.1,12; the sound generators (e.g., 220 and 230) are located between a display panel 110 and a bottom frame 180).
	The motivation is the same as the rejection of claim 13.
Regarding claim 29; Choi’813 and Ahn’084 teach the display apparatus of claim 1 as discussed above. Choi’813 does not teach a partition surrounding the first vibration generating module.
	Won teaches a partition surrounding the first vibration generating module (Fig.12, a partition comprises first blocking member 191, a second blocking member 192, and third blocking member 193 surrounding the sound generators 210, 220, 230, and 240).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 to include the blocking members surrounding the sound generators as taught by Won. The motivation would have been in order to form an air duct for guiding sound waves (Won, para. [0016,0030,0099]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Choi’813 et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Ahn et al. (US Pub. 2020/0293084 A1, referred to as “Ahn’084”) and Won et al. (US Pub. 2020/0404213 A1) as applied to claim 13 above, and further in view of Choi et al. (US Pub. 2018/0317011 A1, hereinafter referred to as “Choi’011”). 
Regarding claim 16;Choi’813, Ahn’084 , and Won teach the display apparatus of claim 13 as discussed above. Choi’813 and Ahn’084  do not teach the third vibration generating device is configured to output a sound of a low-pitched sound band, and the fourth vibration generating device is configured to output a sound of a middle-pitched sound band or a sound of a middle-high-pitched sound band.
	Won teaches the third vibration generating device is configured to output a sound of a low-pitched sound band (para. [0228,0241], the fourth sound generator 240 outputs a low-frequency range). The motivation is the same as the rejection of claim 13.
Choi, Ahn’084 , and Won do not teach the fourth vibration generating device is configured to output a sound of a middle-pitched sound band or a sound of a middle-high-pitched sound band.
Choi’011 teaches the fourth vibration generating device is configured to output a sound of a middle-pitched sound band or a sound of a middle-high-pitched sound band (Figs.20B,21B; para. [0234,0240], a display device comprises a first sub sound generating device 1600-2 and a second sub sound generating device 1600’-2 are configured to output sound having a middle-pitched sound band).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device ofChoi’813, Ahn’084 , and Won to include the teaching of Choi’011 of providing two sub sound generating devices on a first and second regions of the display panel such that the sub sound generating devices are configured to output middle-pitched sound. The motivation would have been in order to improve sound quality (Choi’011, para. [0011]).
Claims 17,19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Choi’813 et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Ahn et al. (US Pub. 2020/0293084 A1, referred to as “Ahn’084”) and Won et al. (US Pub. 2020/0404213 A1) as applied to claim 13 above, and further in view of Lee et al. (US Pub. 2019/0324596 A1). 
Regarding claim 17;Choi’813, Ahn’084 , and Won teach the display apparatus of claim 13 as discussed above.Choi’813, Ahn’084 , and Won do not teach a first forming portion and a second forming portion configured at in the supporting member; and a first plate and a second plate configured on the first forming portion and the second forming portion, the first vibration generating device and the second vibration generating device are configured on the first plate, and the third vibration generating device and the fourth vibration generating device are configured on the second plate.
[AltContent: textbox (First sub protruding region)]
[AltContent: textbox (Second sub protruding region)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    679
    185
    media_image5.png
    Greyscale

(Fig4 of Lee reproduced)
	Lee teaches a first forming portion (a first sub protruding region, Fig.4 reproduced above) and a second forming portion (a second sub protruding region) configured at in the supporting member (rear chassis 28); and a first plate (a first vibration plate 29-1 corresponding to the first sub protruding region) and a second plate (a second vibration plate 29-1 corresponding to the second sub protruding region) configured on the first forming portion and the second forming portion (see Fig.4 above), the first vibration generating device and the second vibration generating device are configured on the first plate (Fig.4, an acoustic element 27 is disposed on the first vibration plate 27. In another embodiment, Fig.3G, para. [0066], Lee further discloses that a sound generator may comprise a pair of two acoustic elements), and the third vibration generating device and the fourth vibration generating device are configured on the second plate (Fig.4, an acoustic element 27 is disposed on the second vibration plate 27. In another embodiment, Fig.3G, para. [0066], Lee further discloses that a sound generator may comprise a pair of two acoustic elements).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator ofChoi’813, Ahn’084 , and Won to include the protruding regions for accommodating at least two acoustic elements as taught by Lee. The motivation would have been in order to serve as a sound box for amplifying the sound (Lee, para. [0071]).
Regarding claim 19;Choi’813, Ahn’084 , and Won teach the display apparatus of claim 13 as discussed above.Choi’813, Ahn’084 , and Won do not teach a first forming portion and a second forming portion configured at the supporting member, wherein the first vibration generating device and the second vibration generating device are configured on the first forming portion, and wherein the third vibration generating device and the fourth vibration generating device are configured on the second forming portion.
Lee teaches a first forming portion (a first sub protruding region, Fig.4 reproduced above) and a second forming portion (a second sub protruding region) configured at in the supporting member (rear chassis 28); wherein the first vibration generating device and the second vibration generating device are configured on the first forming portion (Fig.3G, two acoustic elements are provided in the same sound box).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator ofChoi’813, Ahn’084 , and Won to include the protruding regions for accommodating at least two acoustic elements as taught by Lee. Therefore, a combination ofChoi’813, Ahn’084, Won, and Lee teaches “the first vibration generating device and the second vibration generating device are configured on the first forming portion, and wherein the third vibration generating device and the fourth vibration generating device are configured on the second forming portion”. The motivation would have been in order to serve as a sound box for amplifying the sound (Lee, para. [0071]).
Regarding claim 20;Choi’813, Ahn’084 , and Won teach the display apparatus of claim 13 as discussed above.Choi’813, Ahn’084 , and Won do not teach a first forming portion, a second forming portion, and a third forming portion configured at the supporting member, wherein: the second vibration generating device is configured on the first forming portion, the fourth vibration generating device is configured on the second forming portion, and the first vibration generating device or the third vibration generating device is configured on the third forming portion.
	Lee teaches a forming portion (a sound box formed by a first and second protruding regions 28-1 and 28-2, Fig.1) configured at the supporting member (Fig.1, the sound box is configured at a rear chassis 28. The sound box accommodates on acoustic element 27).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator ofChoi’813, Ahn’084 , and Won to include the protruding region for accommodating at least one acoustic element as taught by Lee. Accordingly, there are at least three sound boxes would be provided to accommodate the first to fourth sound generators 210, 220, 230, and 240 of Won. Therefore, a combination ofChoi’813, Ahn’084 , Won, and Lee further teaches “a first forming portion, a second forming portion, and a third forming portion configured at the supporting member, wherein: the second vibration generating device is configured on the first forming portion, the fourth vibration generating device is configured on the second forming portion, and the first vibration generating device or the third vibration generating device is configured on the third forming portion”. The motivation would have been in order to serve as a sound box for amplifying the sound (Lee, para. [0071]).
Regarding claim 21;Choi’813, Ahn’084 , and Won teach the display apparatus of claim 13 as discussed above.Choi’813, Ahn’084 , and Won do not teach a first forming portion, a second forming portion, a third forming portion, and a fourth forming portion configured at the supporting member, wherein: the first vibration generating device is configured on the first forming portion, the second vibration generating device is configured on the second forming portion, the third vibration generating device is configured on the third forming portion, and the fourth vibration generating device is configured on the fourth forming portion.
	Lee teaches a forming portion (a sound box formed by a first and second protruding regions 28-1 and 28-2, Fig.1) configured at the supporting member (Fig.1, the sound box is configured at a rear chassis 28. The sound box accommodates on acoustic element 27).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator ofChoi’813, Ahn’084 , and Won to include the protruding region for accommodating at least one acoustic element as taught by Lee. Accordingly, there would be four sound boxes provided to respectively accommodate the first to fourth sound generators 210, 220, 230, and 240 of Won. Therefore, a combination ofChoi’813, Ahn’084 , Won, and Lee further teaches “a first forming portion, a second forming portion, a third forming portion, and a fourth forming portion configured at the supporting member, wherein: the first vibration generating device is configured on the first forming portion, the second vibration generating device is configured on the second forming portion, the third vibration generating device is configured on the third forming portion, and the fourth vibration generating device is configured on the fourth forming portion”. The motivation would have been in order to serve as a sound box for amplifying the sound (Lee, para. [0071]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Choi’813 et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Ahn et al. (US Pub. 2020/0293084 A1, referred to as “Ahn’084”), Won et al. (US Pub. 2020/0404213 A1), and Lee et al. (US Pub. 2019/0324596 A1) as applied to claim 17 above, and further in view of Kim et al. (US Pub. 2020/0404413 A1). 
Regarding claim 18;Choi’813, Ahn’084 , Won, and Lee teach the display apparatus of claim 17 as discussed above.Choi’813, Ahn’084 , Won, and Lee do not teach a hole configured at one side of each of the first forming portion and the second forming portion.

    PNG
    media_image6.png
    259
    419
    media_image6.png
    Greyscale

(Fig.9A of Kim reproduced)
Kim teaches a hole (two discharge ports 33 provided on two sides of a display panel) configured at one side of each of the first forming portion and the second forming portion (Fig.9(a), the discharge port is provided at one side of a space S formed by a side wall 62, a top plate 61, and a vibration region 12 corresponding to a vibrator 50. There are two vibrators 50 (Figs.2,3). Therefore, there are two discharge ports corresponding to two spaces S).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the rear chassis including protruding region as taught by Lee to include the teaching of Kim of providing two discharge ports corresponding to two vibrators. The motivation would have been in order to discharge sound generated in the vibration region to the  outside (Kim, para. [0085]).
Claims 23,24,27,28 are rejected under 35 U.S.C. 103 as being unpatentable over Choi’813 et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Ahn et al. (US Pub. 2020/0293084 A1, referred to as “Ahn’084”), and Won et al. (US Pub. 2020/0404213 A1) as applied to claim 13 above, and further in view of Matsumura et al. (US Pub. 2015/0016660 A1).
Regarding claim 23;Choi’813, Ahn’084 , and Won teach the display apparatus of claim 13 as discussed above.Choi’813, Ahn’084 , and Won do not teach a fifth vibration generating device configured at a periphery of a rear surface of the supporting member corresponding to the first rear region; and a sixth vibration generating device configured at a periphery of the rear surface of the supporting member corresponding to the second rear region.
Matsumura teaches a fifth vibration generating device configured at a periphery of a rear surface of the supporting member corresponding to the first rear region (Figs.7, 9(a); para. [0084], a mobile terminal apparatus comprises two speakers 10 located on two sides of an image display device 21. Figure 9(a) shows a first speaker 10 located on a side of a cabinet 21); and a sixth vibration generating device configured at a periphery of the rear surface of the supporting member corresponding to the second rear region (Figs.7 and 9(a); the mobile terminal apparatus comprises two speakers 10. Therefore, there is a second speaker 10 located at other side of the cabinet 21).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device ofChoi’813, Ahn’084 , and won to include the teaching of Matsumura of providing two speaker on both sides of a cabinet 21. More specifically, two high-pitched sound generators would be disposed on two sides of the display panel. The motivation would have been in order to provide a compact sound generator which is more easily mountable (Matsumura, para. [0011]).
Regarding claim 24;Choi’813, Ahn’084 , Won, and Matsumura teach the display apparatus of claim 23 as discussed above.Choi’813, Ahn’084 , and Won do not teach the fifth vibration generating device and the sixth vibration generating device are configured to output a sound of a high-pitched sound band.
	Matsumura further teaches the fifth vibration generating device and the sixth vibration generating device are configured to output a sound of a high-pitched sound band (para. [0085], sound outputted from the hole 9 includes a high frequency sound. Matsumura implies that the speakers 10 output high frequency sound). It would have been obvious to one of ordinary skill in the art to provide sound generators having high  frequency range on both sides of the display panel. The motivation is the same as the rejection of claim 23.
Regarding claim 27;Choi’813, Ahn’084 , Won, and Matsumura teach the display apparatus of claim 23 as discussed above. In the first embodiment, Choi’813 does not teach a reflective sheet configured on a rear surface of the display panel, wherein the first vibration generating device and the second vibration generating device are configured on a rear surface of the reflective sheet corresponding to the first rear region of the display module, and wherein the third vibration generating device and the fourth vibration generating device are configured on a rear surface of the reflective sheet corresponding to the second rear region of the display module.
In a second embodiment, Choi’813 teaches a reflective sheet (Fig.3A, a reflection plate 122) on a rear surface of the display panel (the reflection plate 122 is disposed on a rear surface of a light guide plate (LGP) 124 of the edge-type backlight LCD display panel).
It would have been obvious to one of ordinary skill in the art to modify the display panel 100 in the first embodiment of Choi’813 to include the reflection plate 122 as disclosed in the second embodiment of Choi. Accordingly, the reflection plate 122 would be located between the display panel 100 and the sound generating actuator 200. Therefore, the first embodiment ofChoi’813, Ahn’084 , and Won as modified by the second embodiment of Choi’813 further teaches “the first vibration generating device and the second vibration generating device are configured on a rear surface of the reflective sheet corresponding to the first rear region of the display module, and wherein the third vibration generating device and the fourth vibration generating device are configured on a rear surface of the reflective sheet corresponding to the second rear region of the display module”. The motivation would have been in order to reflect light toward the display panel (Choi, para. [0074]).
Regarding claim 28; Choi’813, Ahn’084 , and Won teach the display apparatus of claim 13 as discussed above.Choi’813, Ahn’084 , and Won do not teach a first groove configured at a periphery of one side of the supporting member; a second groove configured at a periphery of the other side of the supporting member; a fifth vibration generating device configured in the first groove; and a sixth vibration generating device configured in the second groove.
Matsumura teaches a first groove configured at a periphery of one side of the supporting member; a second groove configured at a periphery of the other side of the supporting member (Figs.7, 9(a), and 9(b); para. [0084], a mobile terminal apparatus comprises two speakers 10 located on two sides of an image display device 21. It is understood that the cabinet 21 would comprise a first groove and a second groove located on two sides of the display panel to accommodate speakers 10); and a fifth vibration generating device configured in the first groove; and a sixth vibration generating device configured in the second groove (Fig.9(a); the speaker 10 is located at the groove. In other words, a first speaker is located at the first groove and a second speaker is located at the second groove).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device ofChoi’813, Ahn’084 , and Won to include the teaching of Matsumura of providing a first groove and a second groove on both sides of a cabinet 21 for accommodating two speakers. Accordingly, cover bottom 300 of Choi’813 would comprise two grooves for accommodating two sound generators. The motivation would have been in order to provide a compact sound generator which is more easily mountable (Matsumura, para. [0011]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Choi’813 et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Ahn et al. (US Pub. 2020/0293084 A1, referred to as “Ahn’084”), Won et al. (US Pub. 2020/0404213 A1), and Matsumura et al. (US Pub. 2015/0016660 A1) as applied to claim 23 above, and further in view of Kim et al. (US Pub. 2020/0404413 A1).
Regarding claim 25;Choi’813, Ahn’084 , Won, and Matsumura teach the display apparatus of claim 23 as discussed above.Choi’813, Ahn’084 , Won, and Matsumura do not teach a third plate configured between the supporting member and the fifth vibration generating device; and a fourth plate configured between the supporting member and the sixth vibration generating device.
	Kim teaches a third plate (a first vibration plate 70, Fig.20, para. [0151]) configured between the supporting member (a rear chassis 10) and the fifth vibration generating device (a first vibrator 50), and a fourth plate configured between the supporting member and the sixth vibration generating device (Fig.19, the display device comprises two vibrators 50. Therefore, it is understood that there is a second vibration plate 70 corresponding to a second vibrator 50).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 and Ahn’084  to include the vibration plates as taught by Kim. The motivation would have been in order to enhance sound generation.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Choi’813 et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Ahn et al. (US Pub. 2020/0293084 A1, referred to as “Ahn’084”), Won et al. (US Pub. 2020/0404213 A1), and Matsumura et al. (US Pub. 2015/0016660 A1) as applied to claim 23 above, and further in view of Ahn et al. (US Pub. 2015/0341714 A1, hereinafter referred to as “Ahn’714”).
Regarding claim 26;Choi’813, Ahn’084 , Won, and Matsumura teach the display apparatus of claim 23 as discussed above.Choi’813, Ahn’084 , Won, and Matsumura do not teach each of the first to sixth vibration generating devices is configured to include a piezoelectric composite.
	Ahn’714 teaches each of the first to sixth vibration generating devices is configured to include a piezoelectric composite (Fig.4, a display device comprises six vibration members 310 and 320. The vibration member is composed of a piezoelectric element (para. [0024,0064]).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device ofChoi’813, Ahn’084 , Won, and Matsumura to include the teaching of Ahn’714 of providing a vibration member including a piezoelectric element. The motivation would have been in order to simplify the structure of the sound generator and to reduce cost.
Claims 30,31,48,49 are rejected under 35 U.S.C. 103 as being unpatentable over Choi’813 et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1).
Regarding claim 30; Choi’813 teaches a display apparatus (a display device shown in Fig.2B), comprising: 
a display module (a display panel 100) including a display panel configured to display an image (para. [0062]); 
a supporting member (a cover bottom 300) configured on a rear surface of the display module (Fig.2B); and 
vibration generating device (a sound generating actuator 200) configured on the rear surface of the display module (Fig.2B, para. [0062]).
Choi’813 does not teach two or more vibration generating devices to have different sound bands from a center of the display module to a periphery of the display module with respect to a widthwise direction of the display module.
	Won teaches two or more vibration generating devices to have different sound bands from a center of the display module to a periphery of the display module with respect to a widthwise direction of the display module (Fig.12, para. [0086], a display device comprises a first sound generator 210 and a second sound generator 220 outputting sound having different frequencies. The first and second sound generators are arranged from center to periphery of the display panel with respect to a widthwise direction of the display panel).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 to include the teaching of Won of providing two similar sets of sound generators in a first and a second rear regions of a display device configured to generate sound having different frequencies. The motivation would have been in order to improve sound quality (Won, para. [0089]).
Regarding claim 31; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 further teaches a panel supporting part (a middle cabinet 500, Fig.2B) configured to support a rear periphery region of the display panel (see Fig.2B, the middle cabinet 500 supports a rear peripheral region of the display panel 100) and supported by or accommodated into the supporting member (Fig.2B, the cover bottom 300 supports the middle cabinet 500), wherein the panel supporting part includes a supporting portion (a supporting portion as annotated in Fig.2B of Choi’813 reproduced above) coupled or connected to the rear periphery region of the display panel (Fig.2B) and a side portion (a side portion as annotated in Fig.2B of Choi’813 reproduced above) connected to the supporting portion surrounding side surfaces of the supporting member (Fig.2B).
Regarding claim 48; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. In the first embodiment, Choi’813 does not teach a reflective sheet on a rear surface of the display panel, wherein the first vibration generating module is configured on a rear surface of the reflective sheet corresponding to the rear surface of the display module.
In a second embodiment, Choi’813 teaches a reflective sheet (Fig.3A, a reflection plate 122) on a rear surface of the display panel (the reflection plate 122 is disposed on a rear surface of a light guide plate (LGP) 124 of the edge-type backlight LCD display panel).
It would have been obvious to one of ordinary skill in the art to modify the display panel 100 in the first embodiment of Choi’813 to include the reflection plate 122 as disclosed in the second embodiment of Choi. Accordingly, the reflection plate 122 would be located between the display panel 100 and the sound generating actuator 200. Therefore, the first embodiment of Choi’813 as modified by the second embodiment of Choi’813 further teaches the vibration generating module is configured at a rear surface of the reflective sheet. The motivation would have been in order to reflect light toward the display panel (Choi, para. [0074]).
Regarding claim 49; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 does not teach a partition surrounding the two or more vibration generating devices.
	Won teaches a partition surrounding the two or more vibration generating devices (Fig.12, a partition comprises first blocking member 191, a second blocking member 192, and third blocking member 193 surrounding the sound generators 210, 220, 230, and 240).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 to include the blocking members as taught by Won. The motivation would have been in order to form an air duct for guiding sound waves (Won, para. [0016,0030,0099]).
Claims 32,33 are rejected under 35 U.S.C. 103 as being unpatentable over Choi’813 et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1) as applied to claim 30 above; further in view of Lee et al. (US Pub. 2019/0324596 A1).
Regarding claim 32; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 and Won do not teach the two or more vibration generating devices further comprises a plate, and wherein the two or more vibration generating devices are configured on the plate.
	Lee teaches the two or more vibration generating devices further comprises a plate (a vibration plate 29-1, Figs.1 and 3B) configured at the first forming portion (Figs.1 and 3B), and wherein the two or more vibration generating devices are configured on the plate (Fig.3G, para. [0065,0066], two acoustic elements are disposed on the vibration plate 29-1).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 and Won to include the vibration plate on which is disposed two acoustic elements as taught by Lee. The motivation would have been in order to reduce a metallic sound (e.g., high-pitched sound frequency) and strengthen a low-pitched sound (Lee, para. [0048]).
Regarding claim 33; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 does not teach the two or more vibration generating devices are configured to output a sound of a low-middle-pitched sound band or a sound of each of low-pitched, middle-pitched, and high-pitched sound bands.
	Won teaches the two or more vibration generating devices are configured to output a sound of a low-middle-pitched sound band or a sound of each of low-pitched, middle-pitched, and high-pitched sound bands (para. [0086], the sound generators 210 – 240 are configured to generate low-frequency sound and high frequency sound. The low frequency sound may include middle frequency sound (i.e., mid sound)). The motivation is the same as the rejection of claim 30.
Choi’813 and Won do not teach the supporting member further comprises a first forming portion, the two or more vibration generating devices are configured at the first forming portion.
	Lee teaches a first forming portion (Figs.1 and 3G, a first protruding region 28-1 and a second protruding region 28-2), the two or more vibration generating devices are configured at the first forming portion (Fig.3G, para. [0066], there may be two acoustic elements 27 are positioned in the same sound box formed by the first and second protruding regions 28-1 and 28-2).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 and Won to include the protruding regions for accommodating at least two acoustic elements as taught by Lee. The motivation would have been in order to serve as a sound box for amplifying the sound (Lee, para. [0071]).
Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Choi’813 et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1) as applied to claim 30 above; further in view of Lee et al. (US Pub. 2019/0324596 A1) and Choi et al. (US Pub. 2018/0317011 A1, referred to as “Choi’011”).
Regarding claim 34; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 does not teach the first vibration generating device and the third vibration generating device are configured at a center of the display module to output a sound of a low-pitched sound band, and the second vibration generating device and the fourth vibration generating device are configured adjacent to the first vibration generating device and the third vibration generating device to output a sound of a middle-pitched sound band or a middle-high-pitched sound band.
	Lee teaches a first forming portion (a first sub protruding region, Fig.4 reproduced above) and a second forming portion (a second sub protruding region); a first vibration generating device and a second vibration generating device of the two or more vibration generating devices are configured at the first forming portion (Fig.4, an acoustic element 27 is disposed on the first vibration plate 27. In another embodiment, Fig.3G, para. [0066], Lee further discloses that a sound box may comprise a pair of two acoustic elements. Thus, a first sound box contains a first acoustic element and a second acoustic element), and the third vibration generating device and the fourth vibration generating device are configured on the second plate (Figs.4,3G, para. [0066], a second sound box may contain a third acoustic element and a fourth acoustic element).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 and Won to include the protruding regions for accommodating at least two acoustic elements as taught by Lee. The motivation would have been in order to serve as a sound box for amplifying the sound (Lee, para. [0071]).
	Choi’011 teaches the first vibration generating device (a sub sound generating device 1600”-1, Fig.14D) and the third vibration generating device (a sub sound generating device 1600”-2, Fig.14D) are configured at a center of the display module (Fig.14D) to output a sound of a low-pitched sound band (para. [0179], the third sound generating device 1600” comprising two sub sound generating devices 1600”-1 and 1600”-2 is located at a center of a display panel and to output low-pitched sound band), and the second vibration generating device (a sub sound generating device 1600-2) and the fourth vibration generating device (a sub sound generating device 1600’-1) are configured adjacent to the first vibration generating device and the third vibration generating device (Fig.14D) to output a sound of a middle-pitched sound band or a middle-high-pitched sound band (para. [0179], the first sound generating device 1600 (e.g., 1600-2) and the second sound generating device 1600’ (e.g., 1600’-1) generate the middle-high-pitched sound band).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device ofChoi’813, Won, and Lee to include the teaching of Choi’011 of providing two sub sound generating device 1600” at a center of a display panel to output low pitched sound band; and providing a sub sound generating device 1600-2 and 1600’-1 for outputting middle-high pitched sound band. The motivation would have been in order to improve sound quality (Choi’011, para. [0011]).
Regarding claim 35;Choi’813, Won, Lee, and Choi’011 teach the display apparatus of claim 34 as discussed above. Choi’813 does not teach the first vibration generating device and the second vibration generating device are configured to be asymmetrical or symmetrical with the third vibration generating device and the fourth vibration generating device with respect to a widthwise direction of the display module.
Won teaches the first vibration generating device and the second vibration generating device are configured to be asymmetrical or symmetrical with the third vibration generating device and the fourth vibration generating device with respect to a widthwise direction of the display module (see Fig.12, the first and second sound generators 210 and 220 are symmetrical with the third and fourth sound generators 230 and 240 with respect to a widthwise direction of the display panel).
	The motivation is the same as the rejection of claim 30.
Regarding claim 36; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 and Won do not teach the supporting member further comprises a first forming portion, a second forming portion, and a third forming portion, a first vibration generating device of the two or more vibration generating devices is configured at the first forming portion, a second vibration generating device of the two or more vibration generating devices is configured at the second forming portion, a third vibration generating device of the two or more vibration generating devices is configured at the third forming portion, the first vibration generating device and the second vibration generating device are configured to output a sound of a middle-pitched sound band or a sound of a middle-high-pitched sound band, and the third vibration generating device is configured at a center of the display module to output a sound of a low-pitched sound band.
	Lee teaches a forming portion (a sound box formed by a first and second protruding regions 28-1 and 28-2, Fig.1) configured at the supporting member (Fig.1, the sound box is configured at a rear chassis 28. The sound box accommodates on acoustic element 27).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 and Won to include the protruding region for accommodating one acoustic element as taught by Lee. Accordingly, there would be four sound boxes provided to respectively accommodate the first to fourth sound generators 210, 220, 230, and 240 of Won. Therefore, a combination ofChoi’813, Won, and Lee further teaches “a first forming portion, a second forming portion, and a third forming portion, a first vibration generating device of the two or more vibration generating devices is configured at the first forming portion, a second vibration generating device of the two or more vibration generating devices is configured at the second forming portion, a third vibration generating device of the two or more vibration generating devices is configured at the third forming portion”. The motivation would have been in order to serve as a sound box for amplifying the sound (Lee, para. [0071]).
	Choi’011 teaches the first vibration generating device and the second vibration generating device are configured to output a sound of a middle-pitched sound band or a sound of a middle-high-pitched sound band (Fig.14D, para. [0179], a first sound generating device 1600 (e.g., 1600-2) and a second sound generating device 1600’ (e.g., 1600’-1) generate the middle-high-pitched sound band), and the third vibration generating device is configured at a center of the display module to output a sound of a low-pitched sound band (para. [0179], a third sound generating device 1600” comprising two sub sound generating devices 1600”-1 and 1600”-2 is located at a center of a display panel and to output low-pitched sound band).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device ofChoi’813, Won, and Lee to include the teaching of Choi’011 of providing two sub sound generating device 1600” at a center of a display panel to output low pitched sound band; and providing a sub sound generating device 1600-2 and 1600’-1 for outputting middle-high pitched sound band. The motivation would have been in order to improve sound quality (Choi’011, para. [0011]).
Regarding claim 37; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 and Won do not teach the supporting member further comprises a first forming portion, a second forming portion, a third forming portion, and a fourth forming portion, a first vibration generating device of the two or more vibration generating devices is configured at the first forming portion, a second vibration generating device of the two or more vibration generating devices is configured at the second forming portion, a third vibration generating device of the two or more vibration generating devices is configured at the third forming portion, a fourth vibration generating device of the two or more vibration generating devices is configured at the fourth forming portion, the first vibration generating device and the third vibration generating device are configured at a center of the display module to output a sound of a low-pitched sound band, and the second vibration generating device and the fourth vibration generating device are configured to output a sound of a middle-pitched sound band or a sound of a middle-high-pitched sound band.
	Lee teaches a forming portion (a sound box formed by a first and second protruding regions 28-1 and 28-2, Fig.1) configured at the supporting member (Fig.1, the sound box is configured at a rear chassis 28. The sound box accommodates on acoustic element 27).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 and Won to include the protruding region for accommodating one acoustic element as taught by Lee. Accordingly, there would be four sound boxes provided to respectively accommodate the first to fourth sound generators 210, 220, 230, and 240 of Won. Therefore, a combination ofChoi’813, Won, and Lee further teaches “a first forming portion, a second forming portion, a third forming portion, and a fourth forming portion, a first vibration generating device of the two or more vibration generating devices is configured at the first forming portion, a second vibration generating device of the two or more vibration generating devices is configured at the second forming portion, a third vibration generating device of the two or more vibration generating devices is configured at the third forming portion, a fourth vibration generating device of the two or more vibration generating devices is configured at the fourth forming portion”. The motivation would have been in order to serve as a sound box for amplifying the sound (Lee, para. [0071]).
	Choi’011 teaches the first vibration generating device (a sub sound generating device 1600”-1, Fig.14D) and the third vibration generating device (a sub sound generating device 1600”-2, Fig.14D) are configured at a center of the display module (Fig.14D) to output a sound of a low-pitched sound band (para. [0179], the third sound generating device 1600” comprising two sub sound generating devices 1600”-1 and 1600”-2 is located at a center of a display panel and to output low-pitched sound band), and the second vibration generating device (a sub sound generating device 1600-2) and the fourth vibration generating device (a sub sound generating device 1600’-1) are configured to output a sound of a middle-pitched sound band or a sound of a middle-high-pitched sound band (para. [0179], the first sound generating device 1600 (e.g., 1600-2) and the second sound generating device 1600’ (e.g., 1600’-1) generate the middle-high-pitched sound band).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device ofChoi’813, Won, and Lee to include the teaching of Choi’011 of providing two sub sound generating device 1600” at a center of a display panel to output low pitched sound band; and providing a sub sound generating device 1600-2 and 1600’-1 for outputting middle-high pitched sound band. The motivation would have been in order to improve sound quality (Choi’011, para. [0011]).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Choi’813 et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1) as applied to claim 30 above; further in view of Kim et al. (US Pub. 2020/0404413 A1).
Regarding claim 38; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 and Won do not teach the supporting member is disposed to be inclined with respect to the display module.
	Kim teaches the supporting member is disposed to be inclined with respect to the display module (Figs.8A, 9A; a rear chassis 10 supporting a vibrator 10 includes a step portion 13 which is inclined with respect to a display panel).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 and Won to include the teaching of Kim of providing a rear chassis having a step portion for supporting a vibrator. The motivation would have been in order to serve as a waveguide that guides the sound generated by the vibration region to a discharge port (Kim, para. [0097]).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Choi’813 et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1) as applied to claim 30 above; further in view of Kim et al. (US Pub. 2020/0404413 A1) and Jung et al. (US Pub. 2018/0167724 A1).
Regarding claim 39; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 and Won do not teach the supporting member is disposed to be inclined with respect to the display module.
	Kim teaches the supporting member is disposed to be inclined with respect to the display module (Figs.8A, 9A; a rear chassis 10 supporting a vibrator 10 includes a step portion 13 which is inclined with respect to a display panel).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 and Won to include the teaching of Kim of providing a rear chassis having a step portion for supporting a vibrator. The motivation would have been in order to serve as a waveguide that guides the sound generated by the vibration region to a discharge port (Kim, para. [0097]).
	Choi, Won, and Kim do not teach that the supporting member further comprises a plurality of holes varying in a direction from one side of the supporting member to the other side of the supporting member.
	Jung teaches the supporting member further comprises a plurality of holes varying in a direction from one side of the supporting member to the other side of the supporting member (Figs.1,2,6; para. [0012], directional speakers 1 are provided in a display device. The directional speaker comprises a guide tube 12 having a plurality of holes 12a which vary in a direction from one side of the other side of the guide tube).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device ofChoi’813, Won, and Kim to include the teaching of Jung of providing a directional speaker having a plurality of holes which vary from one side to the other side of the guide tube. The motivation would have been in order to improve directivity of sounds.
Claims 40,42 are rejected under 35 U.S.C. 103 as being unpatentable over Choi’813 et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1) as applied to claim 30 above; further in view of Ahn et al. (US Pub. 2020/0293084 A1, referred to as “Ahn’084”).
Regarding claim 40; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 does not teach that each of the two or more vibration generating devices is configured to include a piezoelectric composite layer.
	Ahn’084  teaches each of the two or more vibration generating devices is configured to include a piezoelectric composite layer (Fig.5, para. [0054,0055,0057], a vibro-acoustic element (e.g., 210a) comprises a piezoelectric layer (e.g., 212a) and two electrodes (e.g., 211a and 213a)). 
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 to include the structure of the vibro-acoustic element comprising a piezoelectric layer disposed between two electrodes as taught by Ahn’084 . The motivation would have been in order to simplify the structure of the sound generating actuator.
Regarding claim 42;Choi’813, Won, and Ahn’084  teach the display apparatus of claim 40 as discussed above. Choi’813 does not teach the piezoelectric composite layer has a circular or triangular shape.
	Ahn’084  teaches the piezoelectric composite layer has a circular or triangular shape (Fig.6, the vibro-acoustic elements have a rectangular shape. Figure 5 shows that a shape of the piezoelectric layer 212a is the same as a shape of the vibro-acoustic element 210a).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the sound generating actuator of Choi’813 to include the structure of the vibro-acoustic element having a rectangular shape as taught by Ahn’084 . The motivation would have been in order to obtain a preferred design.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Choi’813 et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1) and Ahn et al. (US Pub. 2020/0293084 A1, referred to as “Ahn’084”) as applied to claim 40 above; further in view of Olien et al. (US Patent No. 10,440,848).
Regarding claim 41;Choi’813, Won, and Ahn’084  teach the display apparatus of claim 40 as discussed above.Choi’813, Won, and Ahn’084  do not teach the piezoelectric composite layer includes a plurality of first portions and a plurality of second portions each disposed between two adjacent first portions of the plurality of first portions.
	Olien teaches the piezoelectric composite layer includes a plurality of first portions (Fig.1B, an actuator comprises a plurality of piezo ceramic (ribbon-shaped) rods 108) and a plurality of second portions (a plurality of adhesive strips 106) each disposed between two adjacent first portions of the plurality of first portions (Fig.1B, the adhesive rods 106 and the piezo ceramic rods 108 are alternately and repeatedly arranged in one direction).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device ofChoi’813, Won, and Ahn’084  to include the teaching of Olien of providing a piezoelectric layer comprising a plurality of piezo ceramic rods and adhesive rods alternately being arranged. The motivation would have been in order to improve the flexibility of the sound generating actuator.
Claims 43,44 are rejected under 35 U.S.C. 103 as being unpatentable over Choi’813 et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1) as applied to claim 30 above; further in view of Matsumura et al. (US Pub. 2015/0016660 A1).
Regarding claim 43; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 and Won do not teach at least one groove configured at peripheries of one side and the other side of the supporting member; and a fifth vibration generating device and a sixth vibration generating device respectively configured at the at least one groove.
Matsumura teaches at least one groove configured at peripheries of one side and the other side of the supporting member (Figs.7, 9(a), and 9(b); para. [0084], a mobile terminal apparatus comprises two speakers 10 located on two sides of an image display device 21. It is understood that the cabinet 21 would comprise a first groove and a second groove located on two sides of the display panel to accommodate speakers 10); and a fifth vibration generating device and a sixth vibration generating device respectively configured at the at least one groove (Fig.9(a); the speaker 10 is located at the groove. In other words, a first speaker is located at the first groove and a second speaker is located at the second groove).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 and Won to include the teaching of Matsumura of providing a first groove and a second groove on both sides of a cabinet 21 for accommodating two speakers. Accordingly, cover bottom 300 of Choi’813 would comprise two grooves for accommodating two sound generators. The motivation would have been in order to provide a compact sound generator which is more easily mountable (Matsumura, para. [0011]).
Regarding claim 44;Choi’813, Won, and Matsumura teach the display apparatus of claim 43 as discussed above. Choi’813 and Won do not teach the fifth vibration generating device and the sixth vibration generating device are configured to output a sound of a high-pitched sound band.
	Matsumura further teaches the fifth vibration generating device and the sixth vibration generating device are configured to output a sound of a high-pitched sound band (para. [0085], sound outputted from the hole 9 includes a high frequency sound. Matsumura implies that the speakers 10 output high frequency sound). It would have been obvious to one of ordinary skill in the art to provide sound generators having high  frequency range on both sides of the display panel. The motivation is the same as the rejection of claim 43.
Claims 45,46 are rejected under 35 U.S.C. 103 as being unpatentable over Choi’813 et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1) as applied to claim 30 above; further in view of Yamauchi et al. (US Pub. 2013/0128130 A1).
Regarding claim 45; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 and Won do not teach that a vibration generating device configured at a side surface of the supporting member or configured at the side surface and a rear surface of the supporting member.
	Yamauchi teaches a vibration generating device configured at a side surface of the supporting member or configured at the side surface and a rear surface of the supporting member (Figs.1 and 8, two speakers 7 are configured at a side surface of a case (e.g., 62 or 62a)).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 and Won to include the teaching of Yamauchi of providing a speaker at a side surface of a case. Accordingly, two sound generators of Choi’813 and Won would be disposed at two side surfaces of the cover bottom. The motivation would have been in order to efficiently transmit sound to the user’s ears (Yamauchi, para. [0114]).
Regarding claim 46;Choi’813, Won, and Yamauchi teach the display apparatus of claim 45 as discussed above. Choi’813 and Won do not teach the vibration generating device is configured to output a sound of a high-pitched sound band.
	Yamauchi teaches the vibration generating device is configured to output a sound of a high-pitched sound band (para. [0071,0072], a frequency band reproduced by the speaker 7 is mainly high frequency range). The motivation is the same as the rejection of claim 45.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Choi’813 et al. (US Pub. 2018/0053813 A1, referred to as “Choi’813”) in view of Won et al. (US Pub. 2020/0404213 A1) as applied to claim 30 above; further in view of Yamauchi et al. (US Pub. 2013/0128130 A1) and Oka (US Pub. 2005/0269904 A1).
Regarding claim 47; Choi’813 and Won teach the display apparatus of claim 30 as discussed above. Choi’813 and Won do not teach that a vibration generating device configured at a side surface of the supporting member or configured at the side surface and a rear surface of the supporting member.
	Yamauchi teaches a vibration generating device configured at a side surface of the supporting member or configured at the side surface and a rear surface of the supporting member (Figs.1 and 8, two speakers 7 are configured at a side surface of a case (e.g., 62 or 62a)).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi’813 and Won to include the teaching of Yamauchi of providing a speaker at a side surface of a case. Accordingly, two sound generators of Choi’813 and Won would be disposed at two side surfaces of the cover bottom. The motivation would have been in order to efficiently transmit sound to the user’s ears (Yamauchi, para. [0114]).
	Choi, Won, and Yamauchi do not teach to have a taper.
	Oka teaches to have a taper (Figs.4,5,7; para. [0034,0036,0037]; a piezoelectric layer 13 has a tapered shape).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device ofChoi’813, Won, and Yamauchi to include the teaching of Oka of providing an acoustic resonator including a piezoelectric layer having a tapered shape. The motivation would have been in order to reduce reflection of sound wave (Oka, para. [0037]).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691   

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691